Wagner, Judge,
delivered the opinion of the court.
The contest in this case springs out of each party claiming certain fees as circuit attorney of the Eighth Judicial Circuit. It was tried in the court below on an agreed statement of facts.
The judgment was for the respondent.
*505Youllaire was tbe immediate predecessor of Vastine in tbe office, and tbe statement shows that tbe cases in which he received fees were where the indictments were found and drawn up during his term of. office, and where he performed all the actual services which were rendered. Some of the cases were on the docket when Yastine came into office, but they appear to have been continued, and were never brought to trial, and. he performed no services in them. The fees were regularly taxed up and paid to Youllaire, and, we think, rightly. The counter-claim presented by Youllaire stands upon the same ground. He .was entitled to the items included therein, upon the principles above indicated.
Judgment affirmed.
The other judges concur.